DETAILED ACTION

In response to Amendments/Arguments filed 1/24/2022.  Claims 1-20 are pending.  Claims 1, 5, 7-8, and 19-20 were amended.  As a preliminary note, with respect to Applicant’s request regarding acknowledgement of foreign priority, Examiner has previously acknowledged the foreign priority as being filed in the parent application 13/495018, in the Office Action dated 8/20/2019.  Thus, Applicant’s request has been previously and presently met with the Office Action dated 8/20/2019.  Please see the PTOL-326 filed 8/20/2019 with the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 8 recites the limitation “a second inner layer consisting of one polyvinyl butyral and at least one plasticizer”.  While it is noted that the specification recites “preferably based on polyvinyl butyral and plasticizer”, there is no specific teaching or recitation that this means “one polyvinyl butyral and at least one plasticizer”.  When looking to the Examples, the central layer is disclosed to be “a viscoelastic plastic with vibro-acoustic damping properties”.  This does not mean “one polyvinyl butyral and at least one plasticizer”.  As such, the Examples do not provide support for the claimed “one polyvinyl butyral and at least one plasticizer”.  As such, there is no support for the limitations as claimed.
Claims 19 and 20 recite “wherein the inner layer consists of one polyvinyl butyral and at least one plasticizer”.  While it is noted that the specification recites “preferably based on polyvinyl butyral and plasticizer”, there is no specific teaching or recitation that this means “one polyvinyl butyral and at least one plasticizer”.  When looking to the Examples, the central layer is disclosed to be “a viscoelastic plastic with vibro-acoustic damping properties”.  This does not mean “one polyvinyl butyral and at least one plasticizer”.  As such, the Examples do not provide support for the claimed “one polyvinyl butyral and at least one plasticizer”.  As such, there is no support for the limitations as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizard (US 3592726) in view of Toyama (JP 2001-206742) as evidenced by Cadogan et al. (Ullmann's Encyclopedia) and Dennison (US 2274672).
Blizard discloses a multilayer glazing for use as a windshield in vehicles.  Concerning the thickness of the glass sheets, Blizard discloses an automotive windshield comprising outer layer of glass having a thickness of 0.05 to 0.120 inches (or 1.27 mm to 3.048 mm when converted) and the inner layer of glass having a thickness from 0.05 to 0.08 inches (or 1.27 mm to 2.032 mm when converted) with an interlayer disposed between the inner and outer layers and the outer layer being thicker than the inner layer (abstract; col. 4, lines 1-57).  The total thickness of the glass sheets is from 2.54 mm to 5.08 mm. The thicknesses of the inner and outer layers are controlled such that the flexibility, weight, and strength requirements for the desired application are produced (col. 4, lines 1-57
Toyama discloses a multilayer intermediate film for disposing between glass plates.  Concerning claim 1, Toyama discloses the multilayer intermediate film is comprised of two different materials wherein the outer layers have different amounts of plasticizer in each layer wherein the polymeric materials for each layer are PVB (para. 0018-0060; abstract; FIG. 1).  Examiner notes that the term “standard PVB” is not defined in the specification with respect to the specific plasticizer content, degree of polymerization, degree of acetylation, etc.  As such, the outer layers which consist of PVB (i.e. plasticized PVB) meet the limitations.  Toyama also discloses that the sound insulation performance is influenced by the dynamic viscosity characteristic of the interlayer which is based upon the storage modulus and loss modulus ratio as well as the thickness of the interlayer (para. 0018 and 0043).  The thickness of the central layer can be 0.4 mm wherein the total thickness of the intermediate film is 0.3 to 1.6 mm (para. 0051, 0043).  
As evidenced by Cadogan, plasticizers incorporated into polymers increase flexibility and reduce rigidity or stiffness of the material (p. 599; Sections 1.1 and 1.2).  Given that Toyama discloses outer layers having less plasticizer than the inner layer and the inner layer has a thickness that meets the instant claim, the laminate as presented by Toyama would inherently possess the shear modulus values as presently claimed since the inner layer has more plasticizer and has a thickness greater than the outer layer.  Alternately, since it has been established that sound insulation performance of a glass laminate is influenced by the ratio of the storage modulus to loss modulus which is the resulting tan δ value(para. 0018) wherein the storage modulus is the stiffness of the material or layer, it would have been obvious to one of ordinary skill in the art adjust the ratio of plasticizer which affects the stiffness in each layer in 
Concerning the limitation of the inner layer being less rigid than the two outer layers, Toyama discloses that the inner layer has a higher plasticizer content than the outer layers (para. 0049-0052).  As evidenced by Dennison, a higher plasticizer content results in a softer polyvinyl acetal resin and low plasticizer contents increase the stiffness (p. 2, 1st col., lines 54-64).  As such, the inner layer of Toyama would be less rigid than the outer layers because the inner layer contains more plasticizer than the outer layers.  As shown in at least Example 1, the inner layer contains two polyvinyl alcohol materials that are mixed and subsequently butyralizing the mixture to form one polyvinyl butyral resin, wherein the resin is blended with at least one plasticizer, which would meet the limitations of claims 19 and 20 (Example 1; para. 0051).  The interlayer having an acoustic layer that has a mixture of polyvinyl alcohols to form a single polyvinyl butyral resin and plasticizer as claimed, provides improved sound shielding as such, it would have been obvious to one of ordinary skill in the art to use the interlayer of Toyama as the interlayer of Blizard. Toyama further discloses that the thickness of the interlayer affects the sound insulation properties and the penetration resistance of the laminate (para. 0043). With respect to the term “standard PVB”, Examiner considers any disclosure of PVB being stiffer than an acoustic layer to meet the limitation.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizard (US 3592726) in view of Toyama (JP 2001-206742) as evidenced by Cadogan et al. (Ullmann's Encyclopedia) and Dennison (US 2274672) as applied to claim 1 above, and further in view of Bourcier et al. (US 20080268204).
The prior art discloses the above but is silent to a second acoustic layer.
Bourcier discloses a similar laminate that is used to provide acoustic dampening, wherein one embodiment includes at least one further acoustic or soft layer between the two stiff layers, resulting a reduction of sound dampening (para. 0042-0051).  As such, for sound dampening, one of ordinary skill in the art would have been motivated to add a further soft layer.

Response to Arguments
Applicant's arguments filed 1/24/2022 regarding the art rejections have been fully considered but they are not persuasive. Applicant asserts that Toyama’s inner layer is formed from two different PVBs and therefore not applicable to the instant claims.  Examiner respectfully disagrees and notes that Example 1 discloses that the inner layer is formed from two polyvinyl alcohol materials that are mixed and subsequently butyralizing the mixture to form one polyvinyl butyral resin, wherein the resin is blended with at least one plasticizer.  As support, Examiner notes that US20030139520 which recites Toyama as one of the inventors discloses the similar subject matter.  Applicant’s attention is drawn to Example 10 of the ‘520 reference, which shows two polyvinyl alcohol materials that are mixed and subsequently butyralizing the mixture to form one polyvinyl butyral resin.  This is the same procedure as a single polyvinyl butyral.  While it is agreed that the portion pointed to by Applicant refers to blending polyvinyl butyral resins together, Applicant’s attention is directed to paragraph 0029 of the ‘742 reference and the first portion of paragraph 0058 of the ‘520 reference which states two different methods of forming the resin disclosed: one is blending two polyvinyl alcohol resins having different degrees of polymerization and butyralizing, resulting in a single polyvinyl butyral and the other method is blending two different PVBs with different degrees of polymerization.  To that end, Applicant has not sufficiently shown that method of blending two polyvinyl alcohol resins having different degrees of polymerization and butyralizing, resulting in a single polyvinyl butyral resin that is then formed into an inner layer would not meet the limitations as claimed.  
With respect to Applicant’s assertions that the outer layers of Toyama are not “standard PVB” by providing different references citing the term “standard PVB”, it is noted that most of the references do not recite specifically the chemical characteristics of what is considered “standard PVB”.  Moran (US 20050170160) and Moran (US 20010046595) are the closest which recites that standard PVB is plasticized and typically has a Tg of 32-33°C.  The term “typically” is construed to mean that standard PVB can be different Tg values and as such, have different 
Examiner is not stating that the term “standard PVB” is indefinite but that the term “standard PVB” is broad and can encompass a large scope.  As such, Applicant has not shown that the outer layers of Toyama cannot be considered equivalent to the claimed “standard PVB” or that the term “standard PVB” means a specific PVB with a narrow range of properties.  Indeed, as shown by the references provided, it simply means that it is stiffer than acoustic PVB and as such, since Toyama teaches the outer layers as being stiffer than the inner layer, the term “standard PVB” is met by the disclosure.  With respect to Applicant’s request for the human translation of the Toyama ‘742 reference, the request has been made and sent separately.  With respect to Applicant’s assertions that the structure recited by Toyama is unclear and cannot be understood by the machine translation, it is noted that the machine 
With respect to the declaration previously filed, Examiner notes that the response to that declaration in the Office Action filed 7/23/2021 is still applicable and unchanged.  Examiner again notes that the instant application does not recite any composition showing the plasticizer content of the acoustic layer of the invention and as such, is relying upon undisclosed features and would be considered new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783